ACCEPTED
                                       04-15-00077-CV
                            FOURTH COURT OF APPEALS
04-15-00077-CV                   SAN ANTONIO, TEXAS
                                  2/13/2015 8:39:51 AM
                                         KEITH HOTTLE
                                                CLERK




                        FILED IN
                 4th COURT OF APPEALS
                  SAN ANTONIO, TEXAS
                 02/13/2015 8:39:51 AM
                     KEITH E. HOTTLE
                          Clerk